In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered July 1, 1997, which denied her motion to set aside the report of a Referee dated January 9, 1997, and granted the defendant’s cross motion to confirm the report and dismiss her application for a deficiency judgment.
Ordered that the order is affirmed, with costs.
“The rule is well settled that where questions of fact are submitted to a referee, it is the function of the referee to determine the issues presented, as well as to resolve conflicting testimony and matters of credibility, and generally, courts will not disturb the findings of a referee ‘to the extent that the record substantiates his findings and they may reject findings not supported by the record’ ” (Kardanis v Velis, 90 AD2d 727, quoting Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Commn., 81 AD2d 64, 71, revd on other grounds 55 NY2d 512).
In the instant matter, contrary to the plaintiffs contentions, the findings of the Referee are fully supported by the record and there is no basis to disturb the order of the Supreme Court *862(see, Freedman v Freedman, 211 AD2d 580). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.